Citation Nr: 1016706	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left knee injury 
(degenerative joint disease), to include as secondary to the 
service-connected Lyme disease, manifested by right knee 
arthritis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The appellant was a member in the State National Guard fro 
m1956 to 1980 with numerous verified periods of active duty 
for training (ACDUTRA), including from June 2, 1979 to June 
16, 1979 and from May 17, 1980 to May 30, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  A left knee injury (currently diagnosed as degenerative 
joint disease) was not shown until more than 28 years after 
service, and the only medical opinion to address the etiology 
of current left knee degenerative joint disease weighs 
against the claim.  It has been noted that there is no 
relationship between this pathology and his service-connected 
Lyme disease, manifested as right knee arthritis.


CONCLUSION OF LAW

The criteria for service connection for left knee 
degenerative joint disease (claimed as a left knee injury), 
to include as secondary to the service-connected Lyme 
disease, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Board notes that, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in January 2008 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Accordingly, 
the Board concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service 
private and VA medical records have been associated with the 
claims file.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  The Veteran was provided with a VA medical 
examination in May 2008.  Finally, the Veteran was advised of 
his right to a hearing before the RO and/or before the Board, 
but he waived that right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for left knee 
degenerative joint disease. 

II.  Analysis

The Veteran contends that his left knee injury, diagnosed as 
degenerative joint disease is secondary to his service 
connected Lyme Disease, manifested as right knee arthritis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Initially it is not contended or otherwise shown that the 
Veteran had any left knee injury during his ACDUTRA or until 
many years after separation from service.  Review of the 
record shows that the first left knee complaints are years 
after service and are unrelated to any in-service occurrence 
or event.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

The record shows that entitlement to service connection for 
Lyme Disease was established in a February 1981 rating 
decision.  A 10 percent evaluation was assigned for this 
disability.  The appellant was bitten by a deer tick during a 
period of ACDUTRA, with the onset of arthritis of the right 
knee shortly thereafter.  As a result this was the result of 
the Lyme Disease.  Furthermore, the evidence establishes that 
the Veteran has degenerative joint disease of the left knee.  

The sole question that remains is whether or not the 
Veteran's left knee degenerative joint disease developed or 
was aggravated by his service connected Lyme Disease, 
manifested as right knee arthritis.  

As this is a medical question that can only be answered by 
competent medical professionals, the most relevant evidence 
are the medical opinions that have been obtained.  Therefore, 
the Board will examine the medical opinions that have been 
obtained to see if any of them establishes a relationship 
between the Veteran's service connected Lyme disease, 
manifested as right knee arthritis and his claimed left knee 
degenerative joint disease.

The Veteran was first seen in November 2007 for complaints of 
swelling and pain in his left knee.  He stated that the knee 
began to bother him in September 2007 while assisting a 
friend in building a retaining wall.  He further stated that 
after that incident he experienced pain and swelling 
following exercise and that the knee bows when compared to 
the right knee.  The examiner stated that there was edema 
noted in the suprapatellar pouch with a positive 
ballottement.  The examiner further observed that when 
standing the Veteran had noted varus deformity, but negative 
varus stress, negative valgus stress, negative anterior 
drawer, negative posterior drawer, and negative Lachman's.  
The diagnosis was most likely severe osteoarthritis.  

In a separate November 2007 treatment note an examiner stated 
that they informed the Veteran that she was of the opinion 
that his left knee arthritis was not a result of his Lyme 
disease.  

The Veteran was next seen in December 2007 for an orthopedic 
surgery consult to address his left knee pain.  The Veteran 
stated that he had suffered from intermittent left knee pain 
for several years but that over the summer of 2007 the pain 
had increased.  He described the pain as soreness posteriorly 
with occasional swelling of the knee.  He stated that the 
pain increased with climbing stairs, ladders, and prolonged 
walking.  He further stated that his pain was a six or seven 
on a 10 scale.  He did not have any giving out or locking of 
the knee.  

Upon examination, the Veteran's gait was satisfactory, he was 
able to heel and toe walk, his left lower extremity muscle 
strength was five out of five, and neurovascular status to 
the left lower extremity was satisfactory.  Rang of motion 
was -7 to 120 degrees with mild patellar crepitation.  There 
was 1+ effusion.  There was five millimeters of joint line 
gapping with valgus stress with the knee flexed 30 degrees.  
There was no significant joint line gapping with stress 
testing done with the knee in terminal extension.  The 
examiner reviewed x-ray studies and stated that they showed 
moderate to moderately severe degenerative joint disease with 
moderate narrowing of the medial compartment and minimal 
articular surface patella spurring.  The examiner further 
noted that there were minimal articular surface patella 
spurring, and some degenerative changes of the tibial spine.

A March 2008 treatment note stated that the Veteran was 
currently receiving treatment from orthopedics for knee 
problems which were a result of his Lyme disease.  Yet, this 
note fails to distinguish between the right knee and left 
knee problems and does not provide any evidence to the 
connection of the left knee problems and the Lyme disease.  

In May 2008 the Veteran underwent a VA joint examination to 
determine the etiology of his left knee pain.  The examiner 
noted the Veteran's complaints were the same that he 
described at the December 2007 orthopedic consult.  The 
symptoms were observed to be giving way, pain, stiffness, and 
functional limitations on standing and walking.  

Upon physical examination, the examiner noted that there was 
evidence of abnormal weight bearing and an abnormal shoe wear 
pattern.  Flexion was measured at 0 to 130 degrees of active 
motion against gravity, with pain beginning at 128 degrees 
and ending at 130.  There was no additional loss of motion 
with repetition.  A summary of the joint conditions revealed 
bony joint enlargement, crepitus, deformity, effusion, and 
tenderness.  The diagnosis was degenerative joint disease of 
the left knee.  

As to whether the left knee condition was caused by or the 
result of the service connected Lyme disease manifested by 
right knee arthritis, the examiner stated that it was not 
caused by or the result of the Lyme disease as manifested by 
the right knee arthritis.  The examiner opined that there was 
no evidence of an acutely painful swelling of the knee and 
that it was not inflammatory as Lyme arthritis presents 
itself.  The examiner further stated that the x-ray studies 
of the left knee were consistent with degenerative changes 
that have progressed from 2005, which is not consistent with 
inflammatory arthritic changes.  The examiner finally noted 
that it is less likely than not that the Veteran's Lyme 
disease would suddenly manifest itself nearly 28 years 
following the onset of the infection.  There was also a note 
from the March 2005 VA compensation and pension examination 
that noted that this is not the pattern most often seen in 
long term sequalae of Lyme disease which would be on an 
inflammatory reaction on x-ray, instead of the degenerative 
changes seen.  

After careful consideration of these medical opinions the 
Board finds that service connection for left knee injury, 
diagnosed as degenerative joint disease claimed as secondary 
to the service-connected Lyme Disease, manifested as right 
knee arthritis is denied.  While there is a March 2008 note 
in the Veteran's VA treatment records that stated that the 
Veteran was currently receiving treatment from orthopedics 
for knee problems which were a result of his Lyme disease, 
this note does not provide a basis for this conclusion.  Most 
importantly, this note does not distinguish between the 
service-connected right knee arthritis and the left knee 
degenerative joint disease.  

The Board finds that the May 2008 VA examination provided a 
clear explanation and basis for a finding on the issue of the 
service connected Lyme disease manifested as right knee 
arthritis and the degenerative joint disease of the left 
knee.  Additionally, this conclusion is supported by the 
November 2007 treatment note.  Finally, there is no evidence 
supporting a connection between the current left knee 
condition and the service-connected Lyme disease.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the May 2008 opinion is highly probative evidence in the 
matter at hand.  Given the references to evidence which 
reflect familiarity with the entire record and the 
explanation of the rationale, the Board finds the May 2008 
opinion persuasive.   

The Board notes the Veteran's sincere belief that his current 
left knee condition is the result of his service connected 
Lyme disease manifested as right knee arthritis.  However, he 
is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, the preponderance of the evidence is 
against the Veteran's claim, and it must be denied.


ORDER

Service connection for a left knee condition, to include as 
secondary to the service connected Lyme disease manifested as 
right knee arthritis, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


